

XO GROUP INC. STOCK OPTION AGREEMENT


WHEREAS, the Board of Directors of XO Group Inc., a Delaware corporation, has
adopted the XO Group Inc. 2017 Stock Incentive Plan (as amended from time to
time) for the purpose of providing eligible persons with the opportunity to
acquire a proprietary interest, or otherwise increase their proprietary
interest, in the Corporation as an incentive for them to remain in the service
of the Corporation.


WHEREAS, the Plan provides for a Stock Option program pursuant to which eligible
persons may be issued options to purchase shares of the Corporation’s Common
Stock.


WHEREAS, the Corporation wishes to issue an option to the Participant under the
Stock Option program pursuant to, and subject to the terms, conditions and
restrictions contained in, the accompanying Grant Notice, this Agreement and the
Plan.


NOW, THEREFORE, it is hereby agreed as follows:


1.Definitions. Unless otherwise indicated herein, each capitalized term
contained in this Agreement but not defined herein shall have the meaning
ascribed to it in the accompanying Grant Notice, or if not defined therein, in
the Plan.


2.Grant of Option. The Corporation hereby grants to Participant, as of the Grant
Date, an option to purchase up to the number of Option Shares specified in the
Grant Notice. The option shares shall be purchasable from time to time during
the option term specified in Paragraph 3 at the Exercise Price.


3.Option Term. This option shall have a term measured from the Grant Date as
specified in the Grant Notice (not to exceed ten (10) years) and shall
accordingly expire at the close of business on the Expiration Date, unless
sooner terminated in accordance with Paragraph 6 or 7.


4.Limited Transferability. This option shall be neither transferable nor
assignable by Participant other than by will or by the laws of descent and
distribution following Participant’s death and may be exercised, during
Participant’s lifetime, only by Participant. However, unless this option is
designated an Incentive Stock Option in the Grant Notice, then this option may
be assigned in whole or in part during Participant’s lifetime either as (i) a
gift to one or more family members of Participant’s immediate family, to a trust
in which Participant and/or one or more such family members hold more than fifty
percent (50%) of the beneficial interest or an entity in which more than fifty
percent (50%) of the voting interests are owned by Participant and/or one or
more such family members, or (ii) pursuant to a domestic relations order. The
assigned portion shall be exercisable only by the person or persons who acquire
a proprietary interest in the option pursuant to such assignment. The terms
applicable to the assigned portion shall be the same as those in effect for this
option immediately prior to such assignment and shall be set forth in such
documents issued to the assignee as the Board may deem appropriate.



5.Dates of Exercise. This option shall become exercisable for the Option Shares
in one or more installments as specified in the Grant Notice. As the option
becomes exercisable for such installments, those installments of vested Option
Shares shall accumulate, and the option shall remain exercisable for the
accumulated installments of vested Option Shares until the Expiration Date or
earlier termination of the option term under Paragraph 6 or 7.


6.Cessation of Service. The option term specified in Paragraph 3 shall terminate
(and this option shall cease to be outstanding) prior to the Expiration Date
should any of the following provisions become applicable:


(i)    Should Participant cease to remain in service for any reason (other than
death or permanent disability) while this option is outstanding, then this
option shall remain exercisable until the earlier of (A) the expiration of the
three (3)- month period measured from the date of such cessation of service or
(B) the Expiration Date.


(ii)    Should Participant die while this option is outstanding, then
Participant’s beneficiary shall have the right to exercise this option until the
earlier of
(A) the expiration of the twelve (12)-month period measured from the date of
Participant’s death or (B) the Expiration Date.


(iii)    Should Participant cease service by reason of permanent disability
while this option is outstanding, then this option shall remain exercisable
until the earlier of (A) the expiration of the twelve (12)-month period measured
from the date of such cessation of service or (B) the Expiration Date.


(iv)    During the applicable post-service exercise period, this option may not
be exercised in the aggregate for more than the number of vested Option Shares
(pursuant to Paragraph 5) for which the option is exercisable on the date of
Participant’s cessation of service. Upon the expiration of the applicable
post-service exercise period, this option shall terminate and cease to be
outstanding for any vested Option Shares for which the option has not been
exercised. However, this option shall, immediately upon Participant’s cessation
of service for any reason, terminate and cease to be outstanding to the extent
this option is not otherwise at that time exercisable for vested Option Shares.


7.Adjustment in Option Shares. Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares or other change affecting the outstanding Common
Stock as a class without the Corporation’s receipt of consideration, appropriate
adjustments shall be made to
(i) the total number and/or class of securities subject to this option and (ii)
the Exercise Price in order to reflect such change and thereby preclude a
dilution or enlargement of benefits hereunder.


8.Stockholder Rights. The holder of this option shall not have any stockholder
rights with respect to the Option Shares until such person shall have exercised
the option, paid the Exercise Price and become a holder of record of the
purchased shares.



9.
Manner of Exercising Option.



(a)In order to exercise this option with respect to all or any part of the
Option Shares for which this option is at the time exercisable, Participant (or
any other person or persons exercising the option) must take the following
actions:


(i)    Deliver to the Corporation a Notice of Exercise for the Option Shares for
which the option is exercised pursuant to Section 5(e) of the Plan.


(ii)    Pay the aggregate Exercise Price for the purchased Option Shares
pursuant to Section 5(f) of the Plan.


(iii)    Furnish to the Corporation appropriate documentation that the person
exercising the option (if other than Participant) has the right to exercise this
option.


(iv)    Make appropriate arrangements with the Corporation for the satisfaction
of all income and employment tax withholding requirements applicable to the
option exercise.


(b)As soon as practicable following the exercise of this option pursuant to the
requirements of this Paragraph, the Corporation shall deliver the shares of
Common Stock subject to the exercise of the option.


(c)In no event may this option be exercised for any fractional shares.


10.Additional Terms Applicable to an Incentive Stock Option. If this option is
designated an Incentive Stock Option in the Grant Notice, the following terms
and conditions shall also apply to the grant:


(i)    This option shall cease to qualify for favorable tax treatment as an
Incentive Stock Option if (and to the extent) this option is exercised for one
or more Option Shares: (A) more than three (3) months after the date Participant
ceases to be an employee for any reason other than death or permanent
disability, or (B) more than twelve (12) months after the date Participant
ceases to be an employee by reason of permanent disability.


(ii)    No installment under this option shall qualify for favorable tax
treatment as an Incentive Stock Option if (and to the extent) the aggregate Fair
Market Value (determined at the Grant Date) of the Common Stock for which such
installment first becomes exercisable hereunder would, when added to the
aggregate value (determined as of the respective date or dates of grant) of the
Common Stock or other securities for which this option or any other Incentive
Stock Options granted to Participant prior to the Grant Date (whether under the
Plan or any other option plan of the Corporation) first become exercisable
during the same calendar year, exceed One Hundred Thousand Dollars ($100,000) in
the aggregate. Should such One Hundred Thousand Dollar ($100,000) limitation be
exceeded in any calendar year, this option shall



nevertheless become exercisable for the excess shares in such calendar year as a
Nonstatutory Stock Option.


(iii)    Should Participant hold, in addition to this option, one or more other
options to purchase Common Stock which become exercisable for the first time in
the same calendar year as this option, then the foregoing limitations on the
exercisability of such options as Incentive Stock Options shall be applied on
the basis of the order in which such options are granted.


11.Compliance with Laws and Regulations.


(a)The exercise of this option and the issuance of the Option Shares upon such
exercise shall be subject to compliance by the Corporation and Participant with
all applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange on which the Common Stock may be listed for
trading at the time of such exercise and issuance.


(b)The inability of the Corporation to obtain approval from any regulatory body
having authority deemed by the Corporation to be necessary to the lawful
issuance and sale of any Common Stock pursuant to this option shall relieve the
Corporation of any liability with respect to the non-issuance or sale of the
Common Stock as to which such approval shall not have been obtained. The
Corporation, however, shall use its best efforts to obtain all such approvals.


12.Excess Shares. If the Option Shares covered by this Agreement exceed, as of
the Grant Date, the number of shares of Common Stock which may without
stockholder approval be issued under the Plan, then this option shall be void
with respect to those excess shares, unless stockholder approval of an amendment
sufficiently increasing the number of shares of Common Stock issuable under the
Plan is obtained in accordance with the provisions of the Plan.


13.Not an Employment Agreement. Neither the execution of this Agreement nor the
grant of the Option or the issuance of any Option Shares hereunder shall confer
upon the Participant any right to continue in service, nor do any of these
events constitute an agreement by the Corporation to employ or to continue to
employ the Participant during the entire, or any portion of, the term of this
Agreement, including but not limited to any period during which the Option or
any Option Shares issued hereby are outstanding.


14.No Impairment of Rights. This grant of Option pursuant to this Agreement
shall not affect in any way the right or power of the Board or stockholders of
the Corporation to make or authorize an adjustment, recapitalization or other
change in the capital structure or the business of the Corporation, any merger
or consolidation of the Corporation or subsidiaries, any issue of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Common
Stock, the dissolution or liquidation of the Corporation, any sale or transfer
of all or part of its assets or business or any other corporate act or
proceeding.


15.Successors and Assigns. Except to the extent otherwise provided in Paragraph
4, this Agreement shall inure to the benefit of and be binding upon the parties
hereto



and their respective heirs, personal legal representatives, successors,
trustees, administrators, distributees, devisees and legatees. The Corporation
may assign to, and require, any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Corporation or any affiliate to which the
Participant provides service to expressly assume and agree in writing to perform
this Agreement. Notwithstanding the foregoing, the Participant may not assign
this Agreement other than in compliance with the terms hereof.


16.Waiver. Except as otherwise provided in the Plan, no modification or waiver
of any of the provisions of this Agreement shall be effective unless in writing
and signed by the party against whom it is sought to be enforced. The failure of
any party hereto at any time to require performance by another party of any
provision of this Agreement shall not affect the right of such party to require
performance of that provision, and any waiver by any party of any breach of any
provision of this Agreement shall not be construed as a waiver of any continuing
or succeeding breach of such provision, a waiver of the provision itself, or a
waiver of any right under this Agreement.


17.Governing Law. This Agreement shall be construed, interpreted and governed
and the legal relationships of the parties determined in accordance with the
internal laws of the State of Delaware without reference to rules relating to
conflicts of law.


18.Headings and Counterparts. The headings of the sections of this Agreement
have been inserted for convenience of reference only and shall in no way
restrict or modify any of the terms or provisions hereof. The Grant Notice may
be executed in one or more counterparts, or in electronic form, all of which
taken together and including this Agreement, shall constitute one contract.


19.Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Board and as may be in effect from
time to time. The Plan is incorporated herein by reference. A copy of the Plan
has been delivered to the Participant. If and to the extent that this Agreement
conflicts or is inconsistent with the terms, conditions and provisions of the
Plan, the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. This Agreement contains the entire understanding of the parties
with respect to the subject matter hereof (other than any other documents
expressly contemplated herein or in the Plan) and supersedes any prior
agreements between the Corporation and the Participant with respect to the
subject matter hereof.


